ORDER DENYING APPEAL
This matter comes before the Fort Peck Court of Appeals on a Notice of Appeal.
The Order appealed here is a Custody Order dated and filed November 20, 2014, Honorable Marvin Youpee, Jr., presiding.
The Order was entered by default since Appellant Rodney Turn Toes, adoptive father, failed to appear at the Initial and Fact Finding Hearings. Appellant Turn *184Toes had been properly served with Notice of Hearings.
The jurisdiction of the Court of Appeals is extended to review determinations of the Tribal Court on matters of law, but it shall not set aside factual determinations supported by substantial evidence, II CCOJ, Chap. 2, Sec. 202.
The Order of Custody was properly entered by default when Appellant did not appear at hearings and offer evidence and testimony on his behalf. There is no record to review on Ms behalf and we cannot now hear any such evidence or evidence not of record.
We therefore ORDER AS FOLLOWS:
The Appeal is denied and the Judgment of the Tribal Court affirmed.